DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In view of the allowability of claim 1, the election of species requirement mailed January 17, 2019 is withdrawn. Claims 25 and 26 are directed to species that were not elected but are now rejoined.
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 53, 54, 57, and 58, directed to the process of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on January 17, 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Application Status
This action is written in response to applicant’s correspondence received September 29, 2021.  Claims 1, 2, 7, 11, 25, 26, 35, 36, 39-41, 46, 47, 49, 51, 53, 54, 57, and 58 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment.

Withdrawn Claim Rejections - 35 USC § 103
The rejection of claims 1, 2, 7, 11, 35, 39-41, 46, 47, 49, and 51 under 35 USC 103 has been withdrawn in view of the amendments to claim 1 and Applicant’s remarks. In particular, claim 1 has been amended to require an “inducible system” comprising “a first split Cas9 monomer”, “a second split Cas9 monomer”, and “a Cas9 guide RNA that comprises stem loop 1 but does not comprise at least one of stem loop 2 and stem loop 3”. The prior art does not explicitly anticipate the specific combination of an inducible split Cas9 system in which the guide RNA lacks either stem loop 2 or stem loop 3. Zhang (US 2016/0340660, priority to December 12, 2013) does describe the construction of a set of chemically-inducible Cas9s as two-component systems each fused to a dimerization partner ([0149]). Zhang states that in the absence of chemical induction, co-transfection of the two inducible Cas9 components have no catalytic activity, but the functional assembly of the components may be induced using Rapamycin. However, the split Cas9 monomers are not split in the manner required by the current claims, Zhang does not describe the structure of the guide RNA, and no experimental data is provided in FIG. 5C. Zhang further does not describe split Cas9 monomers that are not fused to dimerization domains and whether such split Cas9 monomers would form an active complex with a guide RNA. Accordingly, it would have been surprising to one of ordinary skill in 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paula Borden (Reg No 42,344) on October 28, 2021.

The application has been amended as follows:

an inducible system comprising:
A) a first split Cas9 monomer fusion polypeptide comprising:
a) a first polypeptide comprising:
i) a RuvCI polypeptide;
ii) a RuvCII polypeptide;
iii) an HNH polypeptide;
iv) a RuvCIII polypeptide; and
v) a PAM-interacting polypeptide; and
b) a first fusion partner, where the first fusion partner is a first member of a dimerization pair;
B) a second split Cas9 monomer fusion polypeptide comprising:
a) an alpha-helical recognition region; and
b) a second fusion partner, where the second fusion partner is a second member of the dimerization pair; and
C) a Cas9 guide RNA that comprises stem loop 1 but does not comprise at least one of: stem loop 2 and stem loop 3,
wherein dimerization between the first and second fusion partners is inducible and results in dimerization of the first and second split Cas9 monomer fusion polypeptides to produce a Cas9 heterodimer that is capable of binding a target nucleic acid in the presence of the Cas9 guide RNA.

Claim 47 (Currently Amended) The one or more nucleic acids of claim 46, wherein the one or more recombinant vectors are viral vectors.

In claim 58, the phrase “the split Cas9 heterodimer” was replaced with “the Cas9 heterodimer” by deleting the word “split” in parts (3), (4), and (5). In claim 58, the phrase “includes a fusion partner” was replaced with “comprises a further fusion partner” in part (5).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is set forth in the Office Action mailed May 5, 2021. However, the closest prior art of Zhang (US 2016/0340660, priority to December 12, 2013) and the prior art as a whole do not specifically teach the unrecognized problem of residual Cas9 activity from split-Cas9 monomers in an inducible system or that the use of a guide RNA having stem loop 1 but not stem loop 2 or stem loop 3, as required by the current claims, represents a solution to that problem, as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 2, 7, 11, 25, 26, 35, 36, 39-41, 46, 47, 49, 51, 53, 54, 57, and 58 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919.  The examiner can normally be reached on Monday-Friday, 7:00am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on 571-272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
November 3, 2021